Citation Nr: 1117958	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected hearing loss prior to March 11, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected hearing loss since March 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for hearing loss and assigned the same an initial noncompensable disability rating.  

In February 2009, the Veteran and his grandson testified before the undersigned Veterans Law Judge, seated at the RO in North Little Rock, Arkansas.  A transcript of the hearing has been associated with the claims file. 

In September 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

By a November 2010 rating decision, the disability rating assigned the Veteran's hearing loss was increased to 20 percent, effective March 11, 2010.  As the 20-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran, in his April 2010 statement, requested reconsideration of the Board's November 2009 decision and also asserted clear and unmistakable error (CUE) in the same decision.  The Veteran, in a May 2010 statement, also referred to the document submitted in April 2010 as a Notice of Disagreement (NOD).  It is significant that the Board did not issue a decision in November 2009.  In September 2009, the Board issued a decision granting a number of the Veteran's claims on appeal.  The RO, in November 2009, issued a rating decision giving effect to the Board's decision.  A careful reading of the Veterans' April 2010 statement indicates that he asserts that he is entitled to an earlier effective date for a total disability rating based on individual unemployability (TDIU).  The issue of entitlement to an earlier effective date for a TDIU, however, was not before the Board in September 2009 and no decision regarding such was rendered.  Thus, the RO's November 2009 rating decision did not address the issue.  In essence, as the Veteran's statements do not relate to the issues most recently decided by the Board or given effect by the RO, his statements may not serve as a request for reconsideration, a claim of CUE, or a NOD.  Based on the foregoing, the Board finds that the Veteran, by his April 2010 statement, seeks entitlement to an earlier effective date for a TDIU.

The issues of entitlement to an earlier effective date for a TDIU and entitlement to an increased disability rating for service-connected degenerative disk and joint disease, lumbar spine, have been raised by the record, specifically, by the Veteran's April 2010 statement.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 11, 2010, the evidence of record demonstrates that the Veteran's hearing loss has been manifested by no more than auditory acuity level II in the right ear and IV in the left ear.

2.  Since March 11, 2010, the evidence of record demonstrates that the Veteran's hearing loss has been manifested by no more than auditory acuity level III in the right ear and VII in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hearing loss were not met prior to March 11, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for a disability rating in excess of 20 percent for hearing loss have not been met since March 11, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.321 (b)(1), 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an increased disability rating for hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA audiological examinations in October 2006 and March 2010.  With respect to the VA audiological examinations, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the examiners in October 2006 the March 2010 both included the Veteran's complaints regarding difficulty understanding speech in the final examination reports.  Statements submitted during the appellate period by the Veteran's family members also describe his difficulty understanding speech.  The Veteran, at his February 2009 Board hearing, also reported this difficulty understanding speech, without comment as to additional functional limitations.  Thus, there remains no evidence before the Board that additional functional limitations exist and the VA audiological examinations are adequate.  

The Veteran has not indicated that he was seen regarding his hearing loss by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that the Veteran submitted statements received by the Board in March 2011.  The statement were received without a waiver of AOJ consideration. However, one of the Veteran's statements is a duplicate of the statement received by VA in May 2010 and of record at the time of the February 2011 Supplemental Statement of the Case.  In addition, another of the statements submitted requested an extension of time to submit evidence, which was allowed; the additional time has expired.  Therefore, further consideration of whether a waiver of AOJ consideration is necessary is not required. 

Additionally, the Board finds there has been substantial compliance with its September 2009 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

The record indicates that the AMC attempted to obtain additional private treatment records.  At the time of the September 2009 remand, the Board noted that Dr. W.'s September 2006 letter indicated that he conducted an audiological evaluation and that such was attached to the letter.  While the Veteran has submitted a number of copies of Dr. W.'s letter, the Board found that no record of the audiological evaluation was attached.  The AMC sent the Veteran a letter, dated in October 2009, seeking private treatment records from Dr. W.  Record of telephone contact dated in October 2009 indicates that the Veteran acknowledged the AMC's letter and asserted that he had submitted the requested information on several occasions and wanted his appeal processed immediately.  Thus, it remains that record of Dr. W.'s audiological evaluation is not available for the Board's review and the Veteran, while informed of such, is not willing to submit additional private treatment records.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The AMC afforded the Veteran an adequate VA audiological examination in March 2010 and later issued a Supplemental Statement of the Case in February 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In this case, the Veteran is seeking an increased disability rating for his hearing loss. His hearing loss was initially assigned a noncompensable disability rating under DC 6100, effective February 28, 2005, the date of the Veteran's claim of entitlement to service connection.  By a November 2010 rating decision, the disability rating assigned to the Veteran's hearing loss was increased to 20 percent, effective March 11, 2010, the date evidence of record demonstrated compensable hearing acuity.

On October 25, 2006, the Veteran underwent VA audiological examination.  The examiner noted that the Veteran complained of difficulty understanding conversations, and that he had to have conversations repeated multiple times before he could understand them.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
50
60
75
LEFT
35
45
50
70
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 51.25 decibels in the right ear, and 61.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

The October 2006 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear. 38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Neither the Veteran's right ear nor his left ear hearing loss shown by this audiological examination qualify for exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear.  See 38 C.F.R. § 4.86.

On March 11, 2010, the Veteran underwent additional VA audiological examination.  The examiner noted that the Veteran complained of difficulty understanding speech in all listening environments.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
40
50
55
65
70
LEFT
35
50
65
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 60 decibels in the right ear, and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 60 percent in the left ear.

The March 2010 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level VII hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a 20 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Neither the Veteran's right ear nor his left ear hearing loss shown by this audiological examination qualify for exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear.  See 38 C.F.R. § 4.86.

At the time of his February 2009 Board hearing, the Veteran described the functional effects of his hearing loss.  The Veteran reported that he had been fitted with hearing aids by VA, and that such helped only a little bit.  He reported that he still had difficulty understanding people and whenever two or more people were talking, or there was noise in the background, he was unable to hear conversation.  

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period and warrants an increased disability rating.  Indeed, the probative evidence of record demonstrates that as of March 11, 2010, the Veteran demonstrated compensable hearing loss and was awarded such by the November 2010 rating decision.  However, in this case, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.

In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the evidence of record demonstrates that prior to March 11, 2010, the Veteran's hearing loss warranted a noncompensable disability rating, and since March 11, 2010, his hearing loss warrants a 20 percent disability rating, but not more.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for service-connected hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  Specifically, the description of the functional effects of the Veteran's hearing loss disability provided by the VA examiners in October 2006 and March 2010, as well as testimony from the Veteran at his February 2009 Board hearing, do not demonstrate symptomatology of hearing loss beyond that represented by the diagnostic criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the Veteran has been in receipt of a TDIU since May 23, 2007.  Thus, consideration of entitlement to a TDIU is not required.  


ORDER

A compensable disability rating for service-connected hearing loss prior to March 11, 2010 is denied.

A disability rating in excess of 20 percent for service-connected hearing loss since March 11, 2010 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


